Case: 18-30362   Document: 00515038500     Page: 1   Date Filed: 07/17/2019




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                  Fifth Circuit

                                                                     FILED
                                                                   July 17, 2019
                                 No. 18-30362
                                                                  Lyle W. Cayce
                                                                       Clerk
BRENDA MASON, Individually & on behalf of Quamaine Dwayne Mason;
BILLY C. MASON, Individually & on behalf of Quamaine Dwayne Mason,

            Plaintiffs - Appellants

v.

MARTIN FAUL, Individually & in His Official Capacity,

            Defendant - Appellee



                Appeal from the United States District Court
                   for the Western District of Louisiana


Before JONES, HO, and OLDHAM, Circuit Judges.
PER CURIAM:
      This case arrives before us for the second time, as the panel in a previous
appeal denied qualified immunity to Officer Faul, who tragically shot to death
Quamaine Mason under circumstances that were the subject of numerous and
conflicting witness statements and expert opinions.         The shooting was
precipitated by a 911 call to the Lafayette, Louisiana police about a possible
armed robbery. Faul arrived at the scene with his canine and saw two other
officers with weapons drawn on Mason and his former girlfriend. Faul was
within three to six feet of the suspect. Alarmed by what he thought were
Mason’s sudden movements toward a gun in his waistband, Faul released the
dog and began to fire. As the dog attacked him, Mason was hit five times in
    Case: 18-30362     Document: 00515038500     Page: 2   Date Filed: 07/17/2019



                                  No. 18-30362
his side and front, then after a brief pause where he had fallen face down, an
additional two times. This court carefully reviewed the evidence on summary
judgment, vacated the defense judgment on Faul’s first five shots, and found
material fact issues concerning the availability of qualified immunity for Faul’s
final two shots. See Mason v. Lafayette City-Par. Consol. Gov't, 806 F.3d 268,
277–78 (5th Cir. 2015) (“Mason I”). The panel held that the district court had
failed to credit evidence favorable to the plaintiffs when assessing the officer’s
conduct and that the disputed, material question for the final two shots,
according to the panel, was whether Mason was “clearly incapacitated” by the
earlier shots by the time he lay on his stomach. Id.
      On remand, the case was tried before a jury for several days, at the
conclusion of which the jury determined that Officer Faul had used
unconstitutionally excessive force against Mason but was nevertheless entitled
to qualified immunity. From that verdict, and judgment accordingly, Mason’s
family appeals. Appellants raise four issues. We discuss each briefly, noting
that Appellants pointedly do not contend that the verdict was not supported
by sufficient evidence or was against the great weight and preponderance of
the evidence.
      A. Whether the Trial Court erred in relying on Young v. City of
Killeen, 775 F.2d 1349 (5th Cir. 1985).
      Appellants argue the trial court referenced this case improperly for
several purposes: to analyze the qualified immunity defense; to exclude
portions of their expert testimony; and to justify jury instructions.        The
question of jury instructions will be treated in the next section. In Young, this
court explained what has been consistently reinforced as the basis for law
enforcement officers’ qualified immunity defense.       Such immunity may be
sustained even when officers act negligently, or when they could have used
another method to subdue a suspect, or when they created the dangerous
                                        2
    Case: 18-30362     Document: 00515038500       Page: 3   Date Filed: 07/17/2019



                                   No. 18-30362
confrontation, or when the law governing their behavior in particular
circumstances is unclear. Anderson v. Creighton, 483 U.S. 635, 641, 107 S. Ct.
3034, 3039–40 (1987) (qualified immunity protects reasonable, if mistaken,
judgments by law enforcement); Mullenix v. Luna, 136 S. Ct. 305, 310 (2015)
(officers are entitled to qualified immunity even where they could have used
“alternative means” to subdue the suspect); Rockwell v. Brown, 664 F.3d 985,
992–93 (5th Cir. 2011) (“well established” that the qualified immunity analysis
in the excessive force context is “’confined to whether the [officer or another
person] was in danger at the moment of the threat that resulted in the [officer’s
use of deadly force].’”) (citing Bazan ex rel. Bazan v. Hidalgo County, 246 F.3d
481, 493 (5th Cir. 2001)); White v. Pauly, 137 S. Ct. 548, 551 (2017) (to
overcome qualified immunity, there must be “clearly established law” that is
“particularized to the facts of the case.”) (citations omitted). That is because
courts should not hold officers liable from the safety of our “20/20 vision of
hindsight” for decisions taken in a split-second under potentially life-
threatening conditions. Graham v. Connor, 490 U.S. 386, 396, 109 S. Ct. 1865,
1872 (1989).
      Thus, although the parties might better have relied in their briefs on
Supreme Court precedent from the ensuing three decades following Young, the
trial court’s reliance on that case as a general matter was not misplaced.
Contrary to the views expressed by Judge Higginbotham’s dissent in Mason I,
806 F.3d at 286-88, and adopted here by Appellants, Young’s holding expresses
the law regarding qualified immunity just as accurately for this case, involving
both the officer’s release of a trained canine and a shooting, as it did for a police
encounter involving the shooting alone. It was for the jury to determine, as
Judge Higginbotham’s dissent acknowledged, Id. at 288, whether Mason’s
actions at any point could have led a reasonable officer to believe that Mason
was posing a serious threat to others. Qualified immunity is justified unless
                                         3
    Case: 18-30362    Document: 00515038500     Page: 4   Date Filed: 07/17/2019



                                 No. 18-30362
no reasonable officer could have acted as Officer Faul did here, or every
reasonable officer faced with the same facts would not have shot at Mason.
District of Columbia v. Wesby, 138 S. Ct. 577, 590 (2018) (“The precedent must
be clear enough that every reasonable official would interpret it to establish
the particular rule the plaintiff seeks to apply”) (citing Reichle v. Howards,
566 U.S. 658, 666, 132 S. Ct. 2088 (2012)).
      Exactly what portion of Young was erroneously relied on by the trial
court for evidentiary purposes is unclear from Appellants’ brief, but as noted,
that case correctly concluded that officer negligence is not a basis to deny
qualified immunity. Further, expert testimony concerning police procedure
violations by a defendant officer are not relevant to the circumstances that
confronted the officer at the moment he used deadly force. We have reviewed
the record pertaining to the court’s exclusions of proffered expert evidence and
do not find those rulings that were based on Young in error under the
circumstances of this case. In particular, the court permitted the expert to
testify about proper dog handling procedures, and whether Faul’s actions were
consistent with those procedures, but not to what Faul could or should have
done prior to his encounter with Mason.
      B. Jury Instruction and Verdict Errors
      Appellants contend that the trial court erred by submitting to the jury
two jury interrogatories, one on unconstitutional excessive force and one on
qualified immunity. They contend that this alleged error, fortified by the
court’s misplaced reliance on Young, led to an inconsistent jury verdict on the
issues. There is no error. The court’s charges on the constitutional issue and
qualified immunity separated the two questions and were precisely and almost
verbatim stated according to the Fifth Circuit Pattern Jury Instructions (Civil)
10.1 and 10.3. The pattern instructions, in turn, represent an admirable
summary, based on Supreme Court and Fifth Circuit precedent, of the
                                       4
    Case: 18-30362    Document: 00515038500     Page: 5   Date Filed: 07/17/2019



                                 No. 18-30362
elements of a plaintiff’s claim that must be proven at trial. We find no error in
the court’s use of the pattern charges. See United States v. Andaverde-Tinoco,
741 F.3d 509, 516 (5th Cir. 2013) (alleged jury-charge error was not “clear or
obvious” when it was “almost identical to the charge found in the . . . Pattern
Jury Instructions”); see also Harrison v. Otis Elevator Co., 935 F.2d 714, 717
(5th Cir. 1991) (“No harmful error is committed if the charge viewed as a whole
correctly instructs the jury on the law, even though a portion is technically
imperfect.”) (citing Sandidge v. Salen Offshore Drilling Co., 764 F.2d 252, 261–
62 (5th Cir.1985)).
      The court also did not err in rejecting a plaintiff-proffered charge
founded on the Second Amendment, because no question was litigated about
Mason’s legal carrying of a firearm. Plaintiffs’ evidence that Mason could
legally carry a pistol went unaddressed by the defense, because although the
defense performed a records search and found no concealed weapons permit,
the defense was not confident enough in their search efforts to establish that
Mason absolutely did not have a permit. For this reason, the court resolved
the factual dispute in favor of Mason to the extent it was disputed. In any
event, the case cited by Appellants for the Second Amendment argument is
unpublished and therefore non-precedential in this court.        See Graves v.
Zachary, 277 F. App’x 344 (5th Cir. 2008) (unpublished); see Fifth Circuit
Rule 47.5.4 (“[u]npublished opinions issued on or after January 1, 1996, are
not precedent, except under the doctrine of res judicata, collateral estoppel or
law of the case . . . .”). Further, Graves arose from a summary judgment
appeal, which bears little usefulness for instructions at a trial on the merits,
and the court there made clear that it “express[ed] no view on the ultimate
merits of the claim.” Graves, 277 F. App’x at 350.




                                       5
    Case: 18-30362    Document: 00515038500     Page: 6   Date Filed: 07/17/2019



                                 No. 18-30362
      C. Inconsistent Jury Verdicts
      Because the jury found that Officer Faul used “objectively unreasonable”
excessive force (Issue One) but was also entitled to qualified immunity (Issue
Two), Appellants contend the verdict is fatally inconsistent. We disagree. That
these two issues were framed according to governing law and the pattern jury
instructions has already been pointed out. It is therefore inherently difficult
to credit an argument of legal inconsistency, much less redundancy. To be
sure, an officer’s conduct must be objectively unreasonable to find a Fourth
Amendment violation. Graham, 490 U.S. at 397, 109 S. Ct. at 1865. And
qualified immunity must be rejected where the facts found by the jury
demonstrate not only a constitutional violation but also that the law was
clearly established such that the officer’s conduct was objectively unreasonable
according to that law. Anderson, 483 U.S. at 641, 107 S. Ct. at 3039–40. It
was not clearly established at the time of this shooting that an officer armed
with a pistol and a trained canine could not release the canine on a suspect
and nearly simultaneously begin to shoot to incapacitate Mason, unless no
reasonable officer could have believed that Mason continued to pose a danger.
      The term “objective reasonableness” pertains independently to the
determination of a constitutional violation and also to the immunity issue.
Saucier v. Katz, 533 U.S. 194, 205, 121 S. Ct. 2151, 2158 (“The concern of the
immunity inquiry is to acknowledge that reasonable mistakes can be made as
to the legal constraints on particular police conduct).    While Officer Faul,
according to the jury, used objectively unreasonable excessive force in
deploying the canine and shooting Mason, this is not fatally inconsistent with
a factual finding of immunity. The jury must have found that although Officer
Faul’s belief that Mason posed and continued to pose a serious threat was
incorrect, it was excusable or, at most, negligent in the heat and immediacy of
the confrontation. Put otherwise, for immunity purposes, the jury need not
                                       6
     Case: 18-30362       Document: 00515038500          Page: 7     Date Filed: 07/17/2019



                                       No. 18-30362
have accepted the contention, advanced in Judge Higginbotham’s dissent, that
Mason posed no “sufficient threat” before or during the confrontation. 1 In that
situation, qualified immunity was required. It is this court’s duty to resolve
any facial conflict in a jury’s verdict. Gallick v. Baltimore and Ohio Railroad
Co., 327 U.S. 108, 119, 83 S. Ct. 659, 666 (1963) (“it is the duty of the courts to
attempt to harmonize the answers . . . to reconcile the jury’s findings, by
exegesis, if necessary . . before we are free to disregard the jury’s verdict and
remand the case for a new trial.”). Here, given the numerous witnesses and
conflicting versions of the encounter, we cannot conclude that the facts found
by the jury could not support both of its findings.
       D. Whether the case for qualified immunity “fails.”
       Appellants’ final contention is that as a matter of law Officer Faul could
not sustain a qualified immunity defense. To support this proposition, which
seems inconsistent with their preliminary assertion that they do not challenge
sufficiency of the evidence, they provide a rendition of trial evidence much of
which was contradicted or questioned by other testimony. This multi-day trial,
after all, evoked a great deal more evidence, or evidence more compellingly
presented, than was available at the summary judgment stage. The jury were
entitled to judge witness credibility in a way not permitted on the earlier
appeal. In brief, the hotly disputed evidence centered on how violently Mason
had acted when he went to his former girlfriend’s apartment; how threatened
the other witnesses present in the apartment felt by Mason’s behavior;
whether, as three officers and Babino (in an early statement to police) said, he
reached for his waistband where the pistol was hitched; and whether he



       1 If this kind of quick dismissal of qualified immunity, based solely on the general test
set forth in Tennessee v. Garner, 471 U.S. 1, 105 S. Ct. 1694 (1985), was ever good law, it is
clearly no longer good law in light of Mullenix, which called such over-reliance on Garner a
“mistake.” Mullenix, 136 S. Ct. at 305.
                                               7
    Case: 18-30362    Document: 00515038500     Page: 8   Date Filed: 07/17/2019



                                 No. 18-30362
continued to move his arm after falling to the ground. Appellants point to
alleged contradictions in Faul’s statements and testimony, but the jury no
doubt assessed these along with the rest of the evidence. Following a properly
conducted trial, this court is required to sustain the jury’s verdict on the fact
issues.
                                CONCLUSION
      For the foregoing reasons, the judgment of the trial court is
AFFIRMED.




                                       8